JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed November 3, 2005 be affirmed. The district court correctly determined that appellant’s claims against the federal judges and Justices of the Supreme Court are barred by judicial immunity. See Mireles v. Waco, 502 U.S. 9, 10, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991); Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978). Although appellant continues to protest the rulings against him, this circuit has no authority to review collaterally the decisions of a sister circuit. See Dynaquest Corp. v. U.S. Postal Service, 242 F.3d 1070, 1075 (D.C.Cir. 2001).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.